LAWSON, Justice
(concurring specially) .
Petitioner did not complain in the Court of Appeals of the action of the trial court in reducing in a coram nobis proceeding the sentence originally imposed. Hence, our denial of the writ must not be understood as a recognition by this court of the principle that coram nobis lies to correct a sentence improperly imposed. That question will be treated when'it is properly before us.
I find no merit in the contentions made by petitioner for reversal of the judgment of the Court of Appeals and hence concur in the action of the court in denying the writ.